Exhibit 99.2 SAN DIEGO, CA – March 17, 2010 – China Tel Group, Inc. (ChinaTel) (OTCBB: CHTL), a leader in high speed wireless broadband, telecommunications infrastructure, engineering and construction services, today announced that it will expand and accelerate deployment of wireless broadband networks in 12 cities across China and 8 cities in Peru. ChinaTel’s CEO, George Alvarez, stated, “The funding that we have received to date has allowed us to move forward with the initial phase of our plan to deploy a state-of-the-art broadband network in 12 of China’s largest cities and Peru’s 8 largest cities.The 12 cities in China cover approximately 250 million people in areas that represent approximately 50 percent of the PRC’s overall gross domestic product.The 8 cities in Peru cover approximately 17 million people in areas representing approximately 58 percent of Peru’s total population. The Company’s 12 city deployment in China will upgrade and expand existing networks in the cities of: Beijing, Shanghai, Shenzhen, and add the cities of Guangzhou, Wuhan, Nanjing, ChongQing, Harbin, Xian, XiaMen, QingDao and Kunming. The 8 cities in Peru are Lima, Piura, Trujillo, Chiclayo, Chimbote, Arequipa, Cusco and Ica. About ChinaTel Group, Inc. ChinaTel Group, Inc. (ChinaTel), through its controlled subsidiaries, provides fixed telephony, conventional long distance, high-speed wireless broadband and telecommunications infrastructure engineering and construction services.
